Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The present claims are allowable over the “closest” prior art J. Bang et al., Effects of CO2 bubble size, CO2 flow rate and calcium source on the size and specific surface area of CaCO3 particles, Energies, 2015, 8, 12304-12313 (Bang-2015) (provided in IDS received on 03/05/2019), taken in view of evidence by J. Bang et al., Precipitation of calcium carbonate by carbon dioxide microbubbles, Chemical Engineering Journal, 2011, 174, 413-420 (Bang-2011) (provided in IDS received on 03/05/2019).

Bang-2015 discloses production of CaCO3 with properties useful for industrial use (Bang-2015, page 12306, 1st paragraph); for the PCC method (i.e., precipitated calcium carbonate), Ca(OH)2 was selected as the calcium source of CaCO3 precipitate, the CO2 (i.e., carbonic acid gas) MBs (i.e., microbubbles) from an MBG were injected into the 1 L of the suspension, wherein a schematic of the MBG process is previously published Bang-2011 (Bang-2015, page 12306, section 2.1, 2nd paragraph), 
wherein the MBG process is that gaseous carbon dioxide was injected through the MBG (i.e., microbubble generator) (Bang-2011, page 413, right column, bottom paragraph), the MBG consists of two major items: an inlet for injecting gaseous carbon dioxide into the aqueous phase and a special nozzle connected to the outlet (Bang-2011, page 414, left column, section 2.3., 1st paragraph); injecting a gas containing CO2 gas and a liquid into a reaction vessel through the MBG (Bang-2011, page 414, Fig. 1.).

Bang-2015 further discloses SEM images of CaCO3 produced by MBG using Ca(OH)2 in Figure 5(b) (Bang-2015, page 12311), showing calcium carbonate having an average primary particle size of 100-200 nm.

However, Bang-2015 does not disclose or suggest (a) wherein the ultrafine bubbles have an average particle size of 1 to 300 nm or (b) the gas containing the carbonic acid gas and the liquid are emitted from the nozzle at a flow rate of 100 to 640 L/min per cm2 as presently claimed.

Thus, it is clear that Bang-2015 does not disclose or suggest the present invention. 

In light of the above, the present claims are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K. Z./Examiner, Art Unit 1732                                

                                                                                                                                                                        /CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732